                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

RAMONA BOSWELL,

                               Plaintiff,                             OPINION AND ORDER
       v.
                                                                            17-cv-706-wmc
WISCONSIN DEPARTMENT OF
ADMINISTRATION and DAWN M. SOLETSKI,

                               Defendants.


       Plaintiff Ramona Boswell, who is black, alleges that the Wisconsin Department of

Administration and a former supervisor subjected her to a hostile work environment and

discrimination based on her race, then further retaliated after she filed an ERD complaint

alleging race discrimination.      Defendants have moved for summary judgment on “all

claims,” while focusing their arguments on plaintiff’s allegation of race discrimination and

retaliation.   In response, plaintiff has abandoned her retaliation claim and does not

reference her hostile work environment claim. For the reasons set forth below, defendants’

motion for summary judgment will be granted.



                                    UNDISPUTED FACTS1

    A. Background

       The Department of Administration is charged with aiding the Wisconsin Governor



1
  Except where noted, the following facts are material and undisputed for purposes of summary
judgment, viewing the facts in the light most favorable to plaintiff as the non-moving party. The
court reminds litigants that disputing a proposed finding of fact requires “stat[ing] your version of
the fact and refer[ing] to evidence that supports that version.” (Preliminary Pretrial Packet (at dkt.
#11) 5.) Simply identifying a dispute or an unexplained “[o]bjection” is not enough.
in developing and implementing the state budget, as well as assisting other state agencies

with financial management and centralized purchasing. Ramona Boswell, née Schuch, is

a 55-year-old African American woman with an associate’s degree in business management.

She has worked for the Department since November 20, 2000, as a financial specialist 2,

3, or senior, and she currently holds the position of financial senior advanced. Since

approximately 2009, Boswell has been eligible for and taken advantage of a flexible

schedule, which allows her to work ten hours a day, four days a week, with Fridays off.

Accordingly, she works 6:30 a.m. until 5:00 p.m. on Mondays and Wednesdays and 7:00

a.m. until 5:30 p.m. on Tuesdays and Thursdays. She is the only employee in her unit

with this flexible schedule.

       Over the course of Boswell’s employment, she has had a number of supervisors,

including financial program supervisor Christine Fischer, who was responsible for

supervising the Accounts Payable and Accounts Receivable departments until she retired

on May 6, 2011. The Bureau of Financial Management (“BFM”) is part of the Accounts

Payable department. At times, Boswell has been the only African American in her unit.

As a result of Fischer’s retirement, defendant Dawn Soletski became the financial program

supervisor above Boswell on June 6, 2011.

       For the ten years between 2004 and 2014, Boswell generally met her employer’s

expectations. Fischer completed Boswell’s evaluations from 2004-2010, while Soletski

completed the evaluations from 2011-2014.        Boswell’s 2012 and 2013 evaluations

described her overall performance as “meet[ing] standards,” while the 2014 evaluation

described her performance as “effective.”



                                            2
   B. November 6, 2014, Letter of Instruction

       On November 6, 2014, Soletski issued a “letter of instruction” to Boswell. The

letter addressed concerns about “personal use of the telephone; unexplained absences from

[her] work area during the workday; and not responding to emails in a timely manner,” as

well as “falling asleep at [her] desk during work hours.” (Nov. 6, 2014 Letter (dkt. #26-

5) 1.) The letter also laid out eight “procedures and expectations” for Boswell going

forward:

       1) “adhere to [her] assigned flex schedule, arriving at 7:00 a.m. and ending at 5:30
          p.m. Monday through Thursday”;

       2) submit of written requests for vacation time “three business days prior to the
          requested date,” with the requests considered based on the unit’s work needs;

       3) keep personal phone calls “to a minimum” and typically only during non-work
          time;

       4) inform her supervisor about where she would be and with whom she was meeting
          if she was to be away from her desk for more than ten minutes;

       5) respond to email within one business day in a professional manner;

       6) “[n]o sleeping at [her] desk or at meetings”;

       7) call her supervisor and another staff member before her start time if unable to
          come in; and

       8) limit “[a]ctivities such as eating meals at [her] desk while working, time spent
          in the kitchenette preparing and cleaning up after meals, and personal
          conversations” to breaks or lunch.

(Id.) This letter was not accompanied by a notice of suspension, reduction of hours, or

decrease in pay, nor has there been any such adverse job action taken against Boswell since.

       Defendants acknowledge that the eight procedures and expectations set forth in the

letter were unique to Boswell, but represent that the reasons for issuing the letter were as




                                             3
follows:

         Scheduling: Soletski noticed a number of instances where Boswell arrived at work

late, without calling before her scheduled start time. Soletski contends that the attendance

policy required employees to arrive on-time and to provide notice before their start time if

they were going to be late. However, Boswell testified that she was the only employee who

was required to call in half an hour before her scheduled start time or ask for time off three

days in advance. (Boswell Dep. (dkt. #21) 53:21-55:3.) She further contends that other

employees could come and go as they pleased and were not required to call in half an hour

before their start times.      (Id. 100:25-101:19.)      For example, Diane Berenz, another

employee reporting to Soletski, was not disciplined for calling in nineteen minutes into her

scheduled work time saying that she would be an hour late before arriving three hours into

her shift on September 9, 2015.2 Soletski also did not discipline another employee who

called in late on September 15, 2015, and then arrived late two days later. 3 Reportedly,

this employee called in late half as often as Boswell, but Soletski had not investigated or

recommended discipline against Butts. Further, Boswell contends that by 2015, Soletski

began inspecting her sign-in log entries, but not the entries of her white colleagues.

         Phone Use: Soletski witnessed Boswell using her cell phone before issuing the

November 6 letter, but cannot specify how often. Moreover, there was no rule prohibiting

employees from bringing their cell phones to work; likewise, Soletski was unaware of any




2
 The parties agree that Berenz’s first name is Diane, while the deposition testimony reveals some
confusion about whether it is Diane or Diana.

3
    Soletski could not recall whether this employee was Nancy Butts or Nancy Stout.


                                                 4
rule limiting employees from using their cell phones. Indeed, other employees, including

Soletski, used their cell phones at work. Nevertheless, Soletski monitored Boswell’s phone

use after the November 6 letter. This monitoring showed that Boswell placed minimal

calls from her phone. Soletski did not track other employees’ personal phone use, nor did

she address the appropriateness of personal phone use with other employees. Soletski also

did not limit Boswell’s colleagues’ use of their phones. Nevertheless, Boswell contends that

Suzanne Oakey, the colleague she sat across from, was “constantly” on her cell phone with

her children and grandchildren. (Boswell Dep. (dkt. #21) 92:25-93:9.)

       Absence from Work Station: Before issuing the November 6 letter, Soletski had

already spoken to Boswell about absences from her work station. When Soletski asked

Boswell about being away, Boswell “explained that she had meetings with other customers.

And [they] talked about how [they] wanted to approach that, which is [to] schedule the

meetings on [Boswell’s] calendar or use that white board at the end of the aisle to identify

that [she was] having a meeting on the eighth floor.” (Soletski Dep. (dkt. #30) 93:19-

94:4.) Boswell and her colleagues worked with customers throughout the building and out

of state. There were no rules or written policy about when employees could go talk to

people in other locations in the building, nor when employees needed to notify their

supervisors about leaving their work stations. Soletski could not explain how she kept

track of Boswell’s absences from her work area, nor could she specify how many times

Boswell was away from her work area. Soletski did not require other employees to inform

their supervisors when they were going to be away from their desks for more than 10

minutes.



                                             5
       Responding to Email: While Soletski contends that Boswell failed to respond to

emails, she cannot specify how many emails went unanswered. In particular, Soletski did

not keep copies of unanswered emails leading to the November 6 letter, nor does she recall

ever showing Boswell those unanswered emails.                  Soletski also did not circulate

requirements of responding to emails in a professional manner within one business day to

other employees.

       Sleeping at Work: Soletski contends that she found Boswell facing her computer

with headphones in, arms crossed, asleep on October 28, 2014. Soletski does not recall a

second time that she found Boswell asleep at work, but believes someone reported a second

occurrence. She does not remember the details of that report. Soletski acknowledged that

no rule prohibits employees form closing their eyes at work.



    C. Events and Aftermath of December 3, 2014, Incident4

       Following her retirement, Fischer returned to the BFM as a limited-term employee

in 2014 in the same unit as Boswell, but no longer as her supervisor. Early on the morning

of December 3, 2014, Boswell avers that Fischer spoke to her at her desk and loudly told

her that she was tired of her making mistakes. In response, Boswell said “whatever,” put

her headphones in her ears, and turned away from Fischer. At that point, Boswell claims

Fischer grabbed her left wrist, twisting her back around. After Boswell told her to stop and

to remove her hand, Fischer then apologized.


4
 Many of the parties’ proposed facts relate to this event. However, in light of plaintiff’s voluntary
abandonment of her retaliation claim, it is unclear how material or even relevant this event is. The
court, however, includes these facts as they are the sole basis of plaintiff’s ERD charge, and in
plaintiff’s view demarcate the decline in her performance reviews.


                                                 6
       Boswell informed management and requested that action be taken against Fischer

for this “assault.” She then made an appointment with a doctor through urgent care for

11 a.m.5 During her visit to urgent care, Boswell’s wrist was x-rayed, and she was advised

to take Tylenol for pain. Boswell’s wrist was also bandaged for approximately one week,

but she did not miss work because of her injury.

       After learning about the incident, Jim Langdon, the division administrator and

Fischer’s supervisor, sent Fischer home without pay for the rest of the day. The next day,

he met with Boswell, Fischer, Soletski, and Lisa Dally, a representative from human

resources, to discuss how best to address what happened between Fischer and Boswell.

Despite providing paperwork from her doctor, Boswell maintains that Langdon criticized

her for saying that Fischer “attacked” her, characterizing it instead as a “touch.” (Boswell

Dep. (dkt. #21) 42:19-43:6.) Fischer again apologized to Boswell at the meeting, although

Boswell did not respond. Instead, Boswell reported that she was uncomfortable working

with Fischer. While those in attendance agreed that Boswell and Fischer did not need to

work together, and they were instructed not to interact, Boswell contends that no one at

the meeting admonished Fischer. (Id. at 99:9-14.) Still, Fischer resigned from her part-

time employment with the Department on that same day, December 4, 2014, and she has

not worked there since.6




5
 The parties seem to agree this characterization meant Boswell “rush[ed] to the emergency room.”
(Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #38) ¶ 75.)

6
 Boswell also point out that Soletski did not discipline Fischer for her actions on December 3, even
though workplace policy prohibited unconsented physical contact. Given Fisher’s resignation the
very next day, the import of this fact is questionable.


                                                 7
       During the December 4th meeting, Boswell did not allege that the incident the

previous day was racially discriminatory, but near the conclusion of the meeting, she did

ask how the situation would have been handled if the roles had been reversed. Langdon

told her that the incident would have been handled the same way, except that Boswell

would have been sent home with pay because she was a full-time employee. Boswell did

not and does not agree with his assessment, and Soletski understood Boswell to have

implied that Fischer was treated more favorably because of her race.

       Neither following the incident on December 3rd, nor during the December 4th

meeting, did Boswell ask for the Capitol Police to be called. Nevertheless, Boswell contends

that the police should have been called on the day of the original incident, given that the

employee handbook provides that “[i]f an employee sees a crime in progress or observes a

violent confrontation, they should contact the Capitol Police emergency number 608-266-

7700 immediately.” (Handbook (dkt. #34-6) 68.) On January 15, 2015, Boswell finally

contacted Capitol Police herself about the December 3 incident.                     Following an

investigation and referral for possible prosecution, however, the Dane County District

Attorney declined to prosecute Fischer.

       Boswell contends that “since her incident with Chris Fischer [on December 3,

2014], her performance evaluations have been below average.               Due to below average

performance evaluations, Boswell has never received a discretionary merit raise.”7 (See e.g.,




7
  Plaintiff contends that “there are only 3 black people in the last 20 years who have received a
discretionary merit raise,” but she does not put forward any evidentiary support for this assertion.
Rather, she points to her deposition testimony in which she alleges that she gleaned that knowledge
from “the website,” which is an “open record.” (See Boswell Dep. (dkt. #21) 64:15-65:19.)


                                                 8
Pl.’s Resp. to Defs.’ PFOF (dkt. #37) ¶ 12.) Boswell alleges that she received letters of

instruction or reprimands since 2011-2012, but that her colleagues did not receive any. 8

(See Soletski Dep. (dkt. #30) 45:3-12 (agreeing that Boswell was the only employee

investigated for work rule violations).)



    D. December 8, 2014, Letter of Reprimand

       On December 8, 2014, Soletski issued Boswell a letter of reprimand for missing a

meeting about invoices for WIN e-Gov Portal Vendor on November 17, 2014, at 10 a.m.

Employees were required to attend business meetings relevant to their work duties.

Soletski contends that Boswell removed the meeting from her Outlook calendar after they

discussed her missing the meeting.

       Later, Soletski and Boswell met about the letter of reprimand. Boswell explained

that she had been working with a vendor at the time of the November 17 meeting, and she

actually had two meetings to attend. She also claimed to have misread her calendar,

believing that the WIN meeting was scheduled for 4 p.m., instead of 10 a.m. Soletski

responded by noting that Boswell had accepted the meeting invitation for 10 a.m., and she

offered Boswell Outlook training and other ideas to assist Boswell with Outlook.

       While Boswell acknowledges not accepting this offer, she contends that her

colleagues also miss, arrive late to, or leave meetings early:

               Sam, he starts at 8:30, but he can’t -- he couldn’t get to work
               at 8:30. So we have a 9:00 meeting. He comes in at 9:30.

8
  While defendant objects that plaintiff lacks personal knowledge of all other coworkers during this
time period, the court will presume for purposes of summary judgment that plaintiff could lay an
appropriate foundation to establish that she did have personal knowledge, unless there is reason to
doubt that personal knowledge.


                                                 9
             Ross goes Oh, that’s okay. Sam is always running late. Never
             once was he written up for being late.
             Paulina, if we have a meeting, she says I’m not staying. I leave
             at 3:30. She leaves the meeting. Denise, she comes into
             meetings late all the time.

(See Boswell Dep. (dkt. #21) 96:20-97:14.)



   E. ERD Complaint

      In July 2015, Boswell filed an ERD complaint about the December 3rd incident, in

which she alleged race discrimination. She alleged that if the situation with Fischer had

been “the other way around (if [Boswell] had attacked a white co-worker and she had to

go to urgent care for injuries), [she] would have been suspended, escorted out of the

building by Capitol Police, and later fired.” (ERD Compl. (dkt. #34-4) 2.)



   F. Additional Incidents

      On October 14, 2015, Boswell did not advise that she was going to be late to work

in a timely fashion. When asked what happened, she provided inconsistent answers.

Defendants contend that Boswell “claimed she could not call in earlier because she did not

have her cell phone,” but that she had, in fact, called from her cell phone. Boswell

acknowledges that she used her cell phone, but contends that she told Soletski that she

had used her neighbor’s phone. Boswell also testified that she had overslept, adding that

she called in at 6:20 a.m., ten minutes before her start time. (Boswell Dep. (dkt. #21)

53:2-25.)

      At a staff meeting on November 19, 2015, Soletski observed Boswell sitting with

her eyes closed. Boswell opened her eyes and confirmed that she was tracking the meeting



                                             10
when asked, but then closed her eyes for extended periods of time. Boswell was diagnosed

with allergic conjunctivitis, which makes her eyes itchy, dry and feel like they’re burning.

Closing her eyes helps relieve her symptoms. She does not fall asleep when she closes her

eyes. Defendants do not dispute her diagnosis, but note that Boswell has alleged that she

closes her eyes because of sleep apnea. (Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #38) ¶ 52.)

       Soletski issued a reprimand letter to Boswell on December 10, 2015, for the October

14 occurrence. The letter identifies three reasons for the reprimand: (1) insubordination;

(2) neglect of responsibilities; and (3) failure to accurately provide information. (Dec. 10,

2015 Letter (dkt. #26-10) 1.) The letter explained that Boswell “failed to report to work

on a timely basis, failed to call in to work prior to [her] starting time, and failed to email

[her] supervisor when [she] arrived.” (Id.) Boswell contends she was the only employee

required to call in half an hour before her start time if running late.

       On February 1, 2016, Boswell again did not come into work and had not been

approved for leave time, although she asked a colleague to mark her as “out” on the office

whiteboard.   After Soletski informed Wil Mickelson of this absence, he suggested an

investigation. While investigatory interview notices were not ultimately circulated because

Boswell provided an explanation, Soletski issued a letter of instruction on February 25.

The letter explained that “on February 1, 2016, you failed to call into work prior to your

start time when you were going to be absent, and you did not call your supervisor regarding

your absence. This is in direct violation of the written directive given to you on November

6, 2014.” (Feb. 25, 2016 Letter (dkt. #26-11) 1.) It noted the Department had a

“business need to know when employees will be absent” and instructed her to “call in to



                                             11
[her] supervisor before [her] start time” if she was unable to come into work. (Id.)



    G. New Supervisor

       On June 26, 2016, Soletski ceased to be Boswell’s supervisor. Instead, Controller

Ross Behrend is now responsible for supervising the accounting section, including the audit

reporting and general accounting units, which makes him Boswell’s direct supervisor. Since

taking over supervising responsibility, Behrend reports that he has not enforced the

expectations outlined in Soletski’s November 6, 2014, letter of instruction, based on his

understanding that they were not to be enforced after one year of issuance. Nevertheless,

Boswell contends that: (1) they still apply; (2) she has not been informed that they are no

longer enforced; and (3) Behrend closely monitors what she does in the computer system,

which prevents her from correcting errors by directing a colleague to intervene. She also

contends that Behrend curses at and criticizes her in front of colleagues.9 The parties

dispute whether Behrend treats other financial specialist senior employees differently than

Boswell, although they agree that check processing and other work were taken away from




9
 As noted previously, the court presumes at summary judgment that an appropriate foundation for
sworn testimony could be given, unless there is good reason to doubt that. At this point, the court
will assume that Boswell could lay a foundation to establish her personal knowledge regarding
Behrend tracking her computer usage, but it will not presume she can establish that he regularly
goes through her garbage on Fridays because: (1) she is not at work on Fridays; and (2) her assertion
that a colleague “told” her what Behrend does when she is not present is obviously inadmissible
hearsay. (See Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #38) ¶ 96.) That said, Behrend himself
acknowledges searching Boswell’s recycling bin outside of her presence, which is obviously
admissible evidence.


                                                12
Boswell and given to her white colleague, Sue Kennedy.10

         Behrend first formal evaluation of Boswell’s work performance was for the period

from July 1, 2015, through June 30, 2016. Boswell’s overall rating on this evaluation was

“Improvement Needed.” (2016 Evaluation (dkt. #25-1) 4.) In the evaluation, Behrend

noted that: (1) Boswell’s pre-audit and data entry work were not as accurate as required

by her position; and (2) she had failed to become proficient in internal business processes.

(Id. at 3.) Boswell disputes the accuracy of that assessment. As context, on October 1,

2015, the Department implemented the STAR ERP system for certain groups. Behrend

contends that Boswell did not gain as much familiarity with this new system as expected.

In contrast, Boswell contends that she is familiar with the system and disputes difficulty

learning it. The parties also dispute whether Boswell understands the internal business

process for budget check errors. (Defs.’ Reply to Pl.’s Resp. to Defs.’ PFOF (dkt. #39) ¶

55.)11

         Behrend evaluated Boswell’s performance a second time for the period of July 1,

2016, to October 31, 2017, finding that her performance had improved over the prior year

in some areas, and rating her overall performance as “effective.”                 Notwithstanding



10
  In response to this proposed fact, defendants state cryptically that “[t]his fact should be disputed
or not disputed.” (Defs.’ Resp. to Pl.’s Add’l PFOF (dkt. #38) ¶ 94.) As defendants apparently
cannot make up their minds, the court will consider this fact undisputed for purposes of summary
judgment.

11
   The parties appear to agree that the business process requires budget check errors to first be
communicated to an accountant to make sure the correct funds are being used. Once established
that the correct funding string was being charged, the accountant would coordinate with the
relevant budget analyst to clear the errors and process payment. While defendants contend that
Boswell “continually bypassed accountants” to “work[] directly with the budget analysts to resolve
the budget check errors.” Plaintiff disputes this. (Id. at ¶ 56.)


                                                 13
Behrend’s overall assessment of Boswell, he noted that while she focused on processing

invoices effectively, she still made some errors. Behrend’s main concern with Boswell’s

performance was communication. Specifically, her evaluation notes that she “is often non-

responsive or lacks timeliness in her response to email communications.” (2017 Evaluation

(dkt. #25-2) 1.) Boswell disputes this. Behrend also encouraged Boswell to participate

more appropriately in staff meetings. (See id.) Boswell contends that she no longer speaks

in meetings because she does not want to be degraded by Behrend.



                                             OPINION12

        Summary judgment is appropriate where the moving party establishes “that there is

no genuine dispute as to any material fact,” and it “is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). At summary judgment, evidence is viewed “in the light most




12
   Defendants argue that plaintiff’s Title VII claims are limited to those before her July 2015 ERD
filing -- specifically, complaints about the November 2014 letter of instruction and her December
2014 reprimand. (Defs.’ Opening Br. (dkt. #29) 11; Reply (dkt. #40) 2.) Plaintiff contends that
defendants’ argument “ignores that there is also a §1983 [claim] that encompasses the entire time
period from when the discrimination began in late 2014 onward,” so that “the jury will not be asked
to differentiate between the [Title VII and § 1983] claims.” (Opp’n (dkt. #33) 33.) Plaintiff’s
argument itself ignores that she is only alleging her § 1983 claim against defendant Soletski.
(Amend. Compl. (dkt. #29) ¶ 1.) Assuming that plaintiff’s ERD complaint sufficiently alleged
racial discrimination and a hostile work environment for other than the seemingly unrelated
incident on December 3, 2014 -- which the court is fairly convinced it does not -- plaintiff did not
have to file an additional charge detailing behavior post-dating her July 2015 filing. See Little v. Ill.
Dept. of Pub. Health, Case No. 16-CV-10377, 2017 WL 5903835, at *3 (N.D. Ill. Nov. 30, 2017)
(“courts have allowed Title VII claims to proceed where the plaintiff’s allegations included conduct
that occurred after the plaintiff filed an EEOC charge, as long as those later actions were part of a
continuing pattern of mistreatment involving similar types of conduct and the same individuals,”
but that “courts have rejected claims where the allegedly discriminatory conduct that occurred after
the plaintiff filed an EEOC charge was separate and distinct from the conduct described in the
EEOC charge”). Given that defendants do not argue otherwise and any defect is not jurisdictional,
however, the court need not draw a line in the sand at the date of plaintiff’s filing of her ERD
complaint.


                                                  14
favorable to the non-moving party,” but the “court may not assess the credibility of

witnesses, choose between competing inferences or balance the relative weight of

conflicting evidence.” Orton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014) (citing

Abdullahi v. City of Madison, 423 F.3d 763, 769, 773 (7th Cir. 2005)).

       Here, plaintiff has alleged that defendants have: (1) “subjected her to a hostile racial

harassment work environment”; and (2) “discriminated against Plaintiff with respect to

work conditions.” (Amend. Compl. (dkt. #16) ¶ 1.) At summary judgment, however, the

parties limit their briefing to the now abandoned retaliation claim and plaintiff’s claim of

race discrimination -- even though defendants sought judgment on “all claims” (Defs.’

Opening Br. (dkt. #29) 3). Accordingly, the court will follow suit and address plaintiff’s

remaining discrimination claim only.

       Title VII prohibits employers from discriminating “against any individual . . .

because of such individual’s race, color, religion, sex, or national origin.”      42 U.S.C.

§ 2000e-2(a). In an employment discrimination case, the question at summary judgment

is “whether the evidence would permit a reasonable factfinder to conclude that the

plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the discharge or

other adverse employment action[,]” with “all evidence belong[ing] in a single pile and . . .

evaluated as a whole.” Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765-66 (7th Cir. 2016).

Put another way, “has the non-moving party produced sufficient evidence to support a jury

verdict of intentional discrimination?” David v. Board of Trs. Of Cmty. Coll. Dist. No. 508,




                                             15
846 F.3d 216, 224 (7th Cir. 2017).13

       Plaintiff, marshalling her evidence under the McDonnell Douglas framework,

contends that she has done exactly that. Under this framework, a plaintiff may establish

a prima facie case of discrimination by establishing that:

               “(1) she is a member of a protected class, (2) she performed
               reasonably on the job in accord with her employer[’s]
               legitimate expectations, (3) despite her reasonable
               performance, she was subjected to an adverse employment
               action, and (4) similarly situated employees outside of her
               protected class were treated more favorably by the employer.”

David, 846 F.3d at 225 (alteration in original) (quoting Andrews v. CBOCS West, Inc., 743

F.3d 230, 234 (7th Cir. 2014), overruled on other grounds by Ortiz, 834 F.3d at 765). Once

the plaintiff has made this initial showing, the employer must put forth a

nondiscriminatory, legitimate reason for the adverse employment action; and if it does so,

then the plaintiff must show that the employer’s explanation is pretextual. Id. (quoting

Andrews, 743 F.3d at 234).

       As an initial matter, there is no dispute that plaintiff, as a black woman, is a member

of a protected class. Instead, defendants contend that plaintiff “cannot prove she met her

employer’s legitimate job expectations, she has not named nor alleged that similarly

situated employees outside of one or more protected classes were treated more favorably,




13
  The McDonnell Douglas framework may still be useful. For example, in David, the Seventh Circuit
concluded that the plaintiff had not put forward sufficient evidence on her disparate pay claim
under Title VII and the ADEA, finding in part because her selected comparators were not
comparable (based on job requirements); the court also looked at all the evidence outside the
McDonnell Douglas paradigm, concluding that there was nothing in the record to support an
inference that the decisions of the community college were based on David’s race, sex, or age. 846
F.3d at 227-29.


                                               16
and she cannot overcome Defendants’ legitimate non-discriminatory reasons for issuing

the letters of reprimand.” (Defs.’ Opening Br. (dkt. #29) 13.) Where a plaintiff puts

forward enough evidence to “raise an inference that [her] employer applied its legitimate

employment expectations in a disparate manner (i.e., applied expectations to similarly

situated [white] . . . employees in a more favorable manner),” the disputed factors merge,

allowing plaintiff to make her prima facie case. Peele v. Country Mut. Ins. Co., 288 F.3d

319, 329 (7th Cir. 2002);14 see also Oest v. Ill. Dept. of Corrections, 240 F.3d 605, 613 n.3

(7th Cir. 2001) (“The district court correctly held that the second prong, meeting the

employer’s legitimate business expectations, was not necessary to the analysis; the people

judging [plaintiff’s] performance were the same she accused of discriminating against

her.”).

          The inquiry to determine whether employees are “similarly situated” is “flexible,

common-sense, and factual.” David, 846 F.3d at 225-26 (quoting Coleman v. Donahoe, 667

F.3d 835, 841 (7th Cir. 2012). Typically, a plaintiff must show that her “comparator”:

“(1) dealt with the same supervisor, (2) w[as] subject to the same standards, and

(3) engaged in similar conduct without such differentiating or mitigating circumstances as

would distinguish [his] conduct or the employer’s treatment of [him].” Orton-Bell, 759




14
  The Seventh Circuit affirmed summary judgment in Peele because the plaintiff failed to show that
her poor job performance (the alleged reason for firing her) was pretextual. Specifically, the Seventh
Circuit found the evidence of the plaintiff’s worsening job performance to be overwhelming: she
had received nine written evaluations critical of her performance and she did not challenge the
accuracy of these criticisms. 288 F.3d at 328. The court declined to consider earlier, positive
evaluations because the plaintiff had changed job titles and responsibilities. Id. at 329. Finally, the
court concluded that she failed to identify similarly situated colleagues outside her protected class
who had been treated better. Id. at 330-31.


                                                 17
F.3d at 777 (alteration in original) (quoting Coleman, 667 F.3d at 847 (internal quotation

marks omitted)); see also Filar v. Bd. of Educ. of City of Chic., 526 F.3d 1054, 1061 (7th Cir.

2008) (“[T]he comparator must . . . be similar enough ‘to eliminate confounding variables,

such as differing roles, performance histories, or decision-making personnel, [so as to]

isolate the critical independent variable: complaints about discrimination.” (alteration in

original) (quoting Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007))).

       Here, plaintiff has identified a few possible comparators: Nancy Butts, Suzanne

Oakey, Nancy Stout, Diane Berenz, Sam Reed,15 Sue Kennedy, and Paulina Gardner.

However, a reasonable juror could find none of these individuals to be an appropriate

comparator. First, it does not appear that Sam Reed ever shared a supervisor with plaintiff,

precluding him as an appropriate comparator.           (See Behrend Dep. (dkt. #32) 81:1-6

(testifying he had “[i]ndirect[]” supervision over Reed).)          As to the other proposed

comparators, plaintiff has marshaled sufficient evidence to show that they: (1) were not

African American (see Boswell Dep. (dkt. #21) 96:25-97 (identifying Gardner as non-

African-American); Soletski Dep. (dkt. #30) 41:8-42:15 (identifying Oakey, Butts, Sue

Kennedy, Nancy Stout, and Tara Barbosa as white, similarly-situated colleagues of

Boswell); id. at 46:16-20 (testifying that Berenz was not African American)); (2) reported

to the same supervisor(s) (Soletski Dep. Vol. II (dkt. #31) 121:11-122:9 (identifying

Oakey, Kennedy, Barbosa, Stout, Lynch, Green, Berenz and Boswell as her subordinates);

Behrend Dep. (dkt. #32) 17:5-21 (identifying Gardner and plaintiff as two of the


15
  Plaintiff identified “Sam” as someone who could take vacation time at the drop of a hat, instead
of needing to submit a written request, three days in advance. From review of the depositions, it
appears that his last name is Reed.


                                               18
employees he supervises); id. 79:23-80:19 (identifying Stout, Oakey and Kennedy as

financial specialists within the same unit as plaintiff, noting that Gardner was not in that

group); Boswell Dep. (dkt. #21) 63:9-10 (identifying Gardner as a financial specialist

senior)); and (3) were treated more favorably than plaintiff (See Soletski Dep. (dkt. #30)

45:3-12 (agreeing that Boswell was the only employee investigated for work rule

violations); id. at 43:23-44:2 (testifying that Butts called in late about “half as many times

possibly as [Boswell]” but not after her start time); id. at 108:22-109:2 (testifying that she

did not believe that she required other employees to respond to emails in a professional

manner, within one business day); Boswell Dep. (dkt. #21) 92:25-93:9 (testifying that

Oakey was “constantly” on her phone without incident); id. at 61:8-62:13 (testifying that

Gardner can leave her desk to visit her friend without problem, but that Boswell cannot

walk away from her desk); id. at 96:20-97:14 (testifying that other employees arrive late,

leave early, or altogether miss meetings); id. at 68:24-69:2 (testifying that check processing

and other work were taken away from her and given to Kennedy)).

       Yet none of these people have the same or even similar performance issues as

Boswell. Instead, the people she identifies each arguably had some of the issues addressed

by the November 6, 2014 letter, but none have all -- or even most -- of them. In short, the

undisputed evidence shows plaintiff was the only employee subject to the requirements set

out in the letter of instruction and she has been reprimanded twice since -- for tardiness

and missing a meeting -- while her white colleagues have not been subjected to these same

expectations, but this alone is not enough to give rise to an inference of racial animus.

Indeed, Boswell’s tardiness issues were at least twice as bad (or at least more numerous)



                                             19
than the next employee on her list, and no one else had the combination of varying

performance issues that she did.     Without some evidence suggesting that all of these

concerns were pretextual, there is no basis to find an underlying racial animus was the

cause of Boswell being singled out. See Greengrass v. Int’l Monetary Sys. Ltd., 776 F.3d 481,

487 (7th Cir. 2015) (“Pretext can be shown by “idenif[ying] . . . weakness, implausibilities,

inconsistencies, or contradictions in an employer’s asserted reason for taking an adverse

employment action such a reasonable person could find [it] unworthy of credence.”

(alternations in original) (quoting Coleman, 667 F.3d 852-53)).

       Even if plaintiff’s limited showing could give rise to an inference of racial animus,

she had not shown an adverse employment action on these facts. See Griffin v. Potter, 356

F.3d 824, 829 (7th Cir. 2004) (explaining that “[a]n adverse employment action must be

materially adverse” and “significantly alter[] the terms and conditions of the employee’s

job”) (internal citations omitted) (affirming grant of summary judgment in age

discrimination suit because plaintiff had “suffered no materially adverse employment

action”); Oest, 240 F.3d at 613 (concluding negative performance evaluations, and oral and

written reprimands alone were not actionable adverse employment actions), overruled on

other grounds by Ortiz, 834 F.3d at 765.            Likewise, “unfair reprimands or negative

performance evaluations, unaccompanied by some tangible job consequence, do not

constitute adverse employment actions.” See Grube v. Lau Inds., Inc., 257 F.3d 723, 729

(7th Cir. 2001) (internal citations omitted) (affirming summary judgment in sex

discrimination suit because plaintiff had not suffered an adverse employment action and

could not establish constructive discharge).



                                               20
       At most, Boswell refers to a minor change in job responsibilities and lack of merit-

based pay raises, but she neither shows that the change in her role as to check verifications

was material nor that merit-based raises were the common practice (much less due someone

with mediocre job performance). See O’Neal v. City of Chi., 392 F.3d 909, 911-12 (7th Cir.

2004) (“A transfer involving no reduction in pay and no more than a minor change in

working conditions will not [constitute a materially adverse employment action].” (quoting

Hermreiter v. Chi. Hous. Auth., 315 F.3d 742, 744 (7th Cir. 2002)); Smith v. Sibelius, 09 C

7280, 2011 WL 3704146, at *6 (N.D. Ill. Aug. 17, 2011) (holding that transfer of one

responsibility was not actionable because that transfer caused no adverse effect), aff’d sub

nom. Smith v. Sebelius, 484 Fed. App’x 38 (7th Cir. 2012). Having presented insufficient

evidence from which a reasonable jury could conclude that she had been discriminated

against based on her race, defendants’ motion for summary judgment will be granted.16




16
   As the court noted above, while defendants sought summary judgment on “all claims,” plaintiff
offered no argument in support of her hostile work environment claim in her summary judgment
opposition. A plaintiff must establish four elements to avoid summary judgment on a hostile work
environment claim: “(1) the work environment must have been both subjectively and objectively
offensive; (2) her [race] must have been the cause of the harassment; (3) the conduct must have
been severe or pervasive; and (4) there must be a basis for employer liability.” Orton-Bell, 759 F.3d
at 773 (quoting Chaib v. Indiana, 744 F.3d 974, 985 (7th Cir. 2014)). Even if plaintiff could show
that her race was a motivating factor, it is unlikely that a reasonable jury would find her work
environment objectively offensive, as she only complains about increased supervision, two letters
of expectations and two letters of reprimand, and she does not challenge the factual bases for these
letters beyond pointing out isolated issues of some of her colleagues. See Congleton v. Oneida Cty,
No. 16-cv-412-wmc, 2017 WL 4621117, at * (W.D. Wis. Oct. 13, 2017) (“[c]ourts look to several
factors to determine whether alleged harassment is objectively offensive, including the frequency of
the conduct; its severity; whether it was physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interfered with the alleged victim’s work performance”
(quoting Kampmier v. Emeritus Corp., 472 F.3d 930, 941 (7th Cir. 2007))).


                                                21
                                      ORDER

      IT IS ORDERED that defendant’s motion for summary judgment (dkt. #22) is

GRANTED. The clerk of court shall enter judgment for defendants and close the case.

      Entered this 11th day of December, 2018.

                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                         22
